SENTENCIA
Considerando que el ejercicio de la jurisdicción de la Junta de Relaciones del Trabajo de Puerto Rico, en las cir-cunstancias particulares del caso de autos, conllevaría una intervención que confligiría con los derechos constitucionales de la recurrente —Art. II, Sec. 3 de la Constitución del Estado Libre Asociado de Puerto Rico— se desestima la querella.
*194Así lo pronunció y manda el Tribunal y certifica el señor Secretario. El Juez Asociado Señor Martín emitió opinión concurrente a la cual se une el Juez Asociado Señor Dávila. El Juez Asociado Señor Negrón García emitió opinión con-currente a la cual se une el Juez Asociado Señor Díaz Cruz. El Juez Presidente, Señor Trías Monge, emitió opinión disi-dente a la cual se unen los Jueces Asociados Señores Rígau y Torres Rigual. El Juez Asociado Señor Rigau suscribe, además, una opinión disidente. El Juez Asociado Señor Iri-zarry Yunqué no intervino.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—